IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT


                         ____________________

                             No. 97-30316
                           Summary Calendar
                         ____________________



WALTER DAWSON,

                            Plaintiff-Appellant,

     v.

CITY OF BATON ROUGE; METROPOLITAN COUNCIL,

                            Defendants-Appellees.

___________________________________________________________________

           Appeal from the United States District Court
               for the Middle District of Louisiana
                          (96-CV-3365-B)
_________________________________________________________________
                          January 7, 1998

Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Plaintiff-appellant Walter Dawson appeals the district court’s

grant of summary judgment in favor of defendants-appellees the City

of Baton Rouge and the Metropolitan Council on his claim that the

abolition of the Baton Rouge City Council and the creation of the

Metropolitan Council were illegal.    We affirm the judgment of the

district court.


     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                  I.   FACTUAL & PROCEDURAL BACKGROUND

     On June 23, 1982, the Parish Council of East Baton Rouge

Parish (“Parish Council”) approved Resolution No. 19075

(“Resolution”).    The Resolution sought to amend the Plan of

Government of the City of Baton Rouge and East Baton Rouge Parish

(“Plan of Government”) to create the Metropolitan Council and

concurrently to abolish the then existing separate city and

parish councils.

     While a majority of the members of the Parish Council of

East Baton Rouge Parish (“Parish Council”) voted in favor of the

Resolution, a majority of the members of the Baton Rouge City

Council (“City Council”), all of whom also sat on the Parish

Council, voted against it.     Once the Parish Council approved the

Resolution, it was submitted to the voters of East Baton Rouge

Parish for approval.     In a special election held on September 11,

1982, a majority of those voting in East Baton Rouge Parish voted

to approve the amendments to the Plan of Government contained in

the Resolution.

     Fourteen years later, on July 11, 1996, plaintiff-appellant

Walter Dawson filed suit in the 19th Judicial District Court for

the Parish of East Baton Rouge seeking a declaratory judgment

that the creation of the Metropolitan Council and the abolition

of the City Council was “illegal, unconstitutional, and

therefore, void and unenforceable.”1     He also sought an

     1
          Dawson originally filed a Petition for Writ of Mandamus
seeking an order directing the City of Baton Rouge and the
Metropolitan Council to call elections for the City Council. The

                                    2
injunction restraining the City of Baton Rouge from maintaining

the Metropolitan Council and an order from the court requiring

the reinstatement of the City Council as it existed prior to June

23, 1982.     Finally, he sought injunctive relief prohibiting any

future elections of Metropolitan Council members to represent the

City of Baton Rouge.    Defendants-appellees the City of Baton

Rouge and the Metropolitan Council (“Defendants”) thereafter

removed the case to federal district court.2       The parties each

submitted motions for summary judgment, and the district court

granted Defendants’ motion and dismissed the case with

prejudice.3

                        II.   STANDARD OF REVIEW

     We review a grant of summary judgment de novo, applying the

same criteria that the district court used in the first instance.

Kemp v. G.D. Searle & Co., 103 F.3d 405, 407 (5th Cir. 1997).         We

consult the applicable law in order to ascertain the material

factual issues, and we then review the evidence bearing on those

issues, viewing the facts and inferences to be drawn therefrom in



state court ordered Dawson to file an amended petition seeking a
declaratory judgment rather than mandamus, and the claims in the
current suit arise from that petition.
     2
          The Federal district court consolidated this case with
two other cases challenging the metropolitan form of government
of East Baton Rouge Parish on the ground that it violates Section
2 of the Voting Rights Act of 1965.
     3
          Pursuant to Federal Rule of Civil Procedure 54(b), the
district court explicitly stated that its judgment of dismissal
applied only to the instant case, and the court simultaneously
vacated its order consolidating this case with the two Voting
Rights Act cases.

                                    3
the light most favorable to the nonmovant.                   King v. Chide, 974
F.2d 653, 656 (5th Cir. 1992).             Summary judgment is appropriate

only “if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact and

that the moving party is entitled to judgment as a matter of

law.”    FED. R. CIV. P. 56(c).

                                 III.    DISCUSSION

     Dawson contends that the Resolution illegally abolished the

City Council because a majority of the City Council did not

approve it.    In support of his argument, Dawson relies on the

Plan of Government, which states that amendments to it must be

made by “special election in the same manner as is provided for

the calling and holding of elections on bond issues.”                   PARISH   OF

EAST BATON ROUGE & CITY   OF   BATON ROUGE, LA., PLAN   OF   GOVERNMENT § 11.09

(1979).    Dawson interprets this language to require strict

adherence to sections 1281 through 1295 of Title 18 of

Louisiana’s Revised Statutes, which govern bond elections.

Section 1284 states, in pertinent part, that “[t]he election

shall be ordered by a resolution of the governing authority of

the political subdivision.”             LA. REV. STAT. ANN. § 18:1284(A) (West

1979).    Dawson contends that because the Parish Council was not

the governing body of Baton Rouge, it was not authorized to call

a special election regarding the Resolution.                  He therefore argues

that the special election was unauthorized and that the

Metropolitan Council is an unauthorized governmental body.                   This


                                           4
argument lacks merit.

     The Louisiana Constitution states that existing Home Rule

Charters, such as the Plan of Government at issue in this case,

“may be amended, modified, or repealed as provided therein.”                          LA.

CONST. art. VI, § 4; see also City of Baton Rouge v. Williams, 661
So. 2d 445, 447 (La. 1995) (stating that the Plan of Government

is an existing home rule charter as defined by the Louisiana

Constitution of 1974).          Section 11.09 of the Plan of Government

states that amendments to it “may be proposed by majority vote of

all the members elected to the Parish Council.”                  PARISH   OF   EAST

BATON ROUGE & CITY   OF   BATON ROUGE, LA., PLAN   OF   GOVERNMENT § 11.09 (1979)

(emphasis added).         It further states that in order to become

effective, the proposed amendment must be approved by a majority

of the votes cast in a special election that is open to all who

are eligible to vote in East Baton Rouge Parish.                  Id.; see also

City of Baton Rouge v. Blakely, 699 So. 2d 1053, 1057 (La. 1997)

(“Section 11.09 specifically provides for the amendment of the

Plan of Government by a majority vote in favor of the amendment

when submitted to the qualified voters of the parish.”).                       Thus,

it is clear that it was the special election approving the

amendment to the Plan of Government, not the Parish Council’s

approval of the Resolution proposing the amendment, that

abolished the City Council and created the Metropolitan Council.

     Relying on sections 1283 and 1284, Dawson nonetheless

contends that the approval of the City Council was required




                                         5
before the amendment could lawfully become effective.4

Section 11.09 makes no mention of any requirement that the City

Council approve amendments to the Plan of Government.                   PARISH   OF

EAST BATON ROUGE & CITY   OF   BATON ROUGE, LA., PLAN   OF   GOVERNMENT § 11.09

(1979).   Moreover, as the district court correctly determined,

section 11.09’s reference to the bond election statutes indicates

that the special election should be conducted in the manner in

which bond elections are conducted, not that the requirement of

City Council approval should be imported into the Plan of

Government’s amendment process.              Id. (“The Parish Council shall

call and hold such special election in the same manner as is

provided for the calling and holding of elections on bond

issues.” (emphasis added)).           Indeed, while section 11.09 never

mentions the City Council in its discussion of the amendment

process, in other sections, the Plan of Government does recognize

the role of the City Council as the governing body of the City of

Baton Rouge.    Compare id. § 11.09 with id. § 2.01(a).                 Thus, it

is clear that if the drafters of the Plan of Government had

intended for the City Council to play a role in the amendment

process, they would have done so explicitly.

     Dawson has failed to present any legal authority for his

contentions, and the plain language of the Plan of Government

     4
          In support of his argument, Dawson cites Liter v. City
of Baton Rouge, 245 So. 2d 398 (La. 1971), and Lathan v. City of
Baton Rouge, 258 So. 2d 615 (La. App. 1972). These cases do not
address the Parish Council’s authority to propose amendments to
the Plan of Government, nor do they support Dawson’s contention
that the consent of the City Council is required before such an
amendment can become effective.

                                         6
allows the Parish Council to propose amendments and directs that

such amendments will become effective if approved by a majority

of the votes cast in an election open to those eligible to vote

in East Baton Rouge Parish.    We therefore conclude that Dawson’s

claim that approval of the City Council was required in order to

amend the Plan of Government is meritless.

                         IV.    CONCLUSION

     For the foregoing reasons, we AFFIRM the judgment of the

district court.




                                  7